Title: [Diary entry: 7 May 1786]
From: Washington, George
To: 

Sunday 7th. Thermometer at 56 in the morng.—67 at Noon and 66 at Night. Clear with the wind fresh, but not cold, from the No. West all day. Towards night it died away, & inclined to the Southward more. Mr. Porter, Mr. Murray, (Young) Mr. Bowen, and a Captain Aitkins came (by invitation) to dine with us today, and returnd to Alexandria in the Evening. Just as we were about to set down to Dinner Doctr. Craik, his Wife, Son William, and daughters (Miss Craik & Miss Nancy) came in—Dined and stayed all Night.